
	
		II
		112th CONGRESS
		1st Session
		S. 1756
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Mrs. Hagan (for herself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To extend HUBZone designations by 3 years, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HUBZone Protection Act of
			 2011.
		2.Redesignated
			 areasSection 3(p)(4)(C)(i) of
			 the Small Business Act (15 U.S.C. 632(p)(4)(C)(i)) is amended to read as
			 follows:
			
				(i)3
				years after the first date on which the Administrator publishes a HUBZone map
				that is based on the results from the 2010 decennial census;
				or
				.
		
